Per Curiam.

The court of appeals stated two reasons for its denial of the writ. First, the court found that the reports of Drs. Hein and Dorman indicated that appellant could do sedentary work and was thus fit for employment. Second, the court found that even if appellant was permanently and totally disabled, there was evidence in the file to support a finding that such disability was due to his unrelated eye condition, rather than the injuries recognized in his claim.
Appellant argues that all the evidence before the commission indicated that he was permanently and totally disabled from the allowed conditions when considered in view of his age, education and transferable skills. We disagree.
This court has consistently recognized that the determination of disputed facts is within the jurisdiction of the commission. It is within the authority of the commission to weigh credible evidence and to make decisions based thereon. State, ex rel. Allerton, v. Indus. Comm. (1982), 69 Ohio St. 2d 396 [23 O.O.3d 358]; State, ex rel. Haines, v. Indus. Comm. (1972), 29 Ohio St. 2d 15 [58 O.O.2d 70]; State, ex rel. Allied Wheel Products, Inc., v. Indus. Comm. (1956), 166 Ohio St. 47 [1 O.O.2d 190].
The standard of review used by courts to determine the validity of the commission’s findings is not subject to question. Where the record contains some evidence to support the commission’s factual findings, such findings will remain undisturbed and are not subject to an action in mandamus. State, ex rel. G F Business Equip., Inc., v. Indus. Comm. (1981), 66 Ohio St. 2d 446 [66 O.O.3d 379]; State, ex rel. Dodson, v. Indus. Comm. (1980), 62 Ohio St. 2d 408 [16 O.O.3d 439]; State, ex rel. Humble, v. Mark Concepts, Inc. (1979), 60 Ohio St. 2d 77 [14 O.O.3d 275]. This court will not reweigh the evidence presented to the commission. State, ex rel. Mitchell, v. Robbins & Myers, Inc. *171(1983), 6 Ohio St. 3d 481.1 See, also, State, ex rel. G F Business Equip., Inc., supra; State, ex rel. Kilburn, v. Indus. Comm. (1982), 1 Ohio St. 3d 103, 105.
The record contains some evidence that appellant is not permanently and totally disabled. In fact, the reports of Dr. Hein and Dr. Dorman indicate that appellant is able to do sedentary work. In addition, Dr. Dillahunt stated that appellant is not suffering from permanent and total disability. Therefore, there is some evidence that appellant is fit for employment and the commission did not abuse its discretion in denying his motion for compensation for permanent total disability.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Locher, Holmes and Hoffman, JJ., concur.
Sweeney and C. Brown, JJ., dissent.
Hoffman, J., of the Fifth Appellate District, sitting for J. P. Celebrezze, J.

 In State, ex rel. Mitchell, supra, we also stated that:
“* * * district hearing officers, as well as regional boards of review and the Industrial Commission, must specifically state which evidence and only that evidence which has been relied upon to reach their conclusion, and a brief explanation stating why the claimant is or is not entitled to the benefits requested. Moreover, this court will no longer search the commission’s file for ‘some evidence’ to support an order of the commission not otherwise specified as a basis for its decision.” Id. at 483-484.
Due to the fact that the commission’s order preceded the Mitchell decision, we decline to retrospectively apply its requirement in this case. However, if we were to do so, the commission clearly satisfied the requirement as it stated its reliance on the medical report of Dr. Dillahunt in denying appellant’s request for permanent total disability benefits.